Exhibit 10.1
SIXTH AMENDMENT TO THE
AMENDED AND RESTATED AGREEMENT OF
LIMITED PARTNERSHIP OF UNITED DOMINION REALTY, L.P.
               This SIXTH AMENDMENT TO THE AMENDED AND RESTATED AGREEMENT OF
LIMITED PARTNERSHIP OF UNITED DOMINION REALTY, L.P., dated as of December 9,
2008 (this “Amendment”), is being executed by UDR, Inc., a Maryland corporation
(the “General Partner”), as the general partner of United Dominion Realty, L.P.,
a Delaware limited partnership (the “Partnership”), pursuant to the authority
conferred on the General Partner pursuant to Section 11.01 of the Amended and
Restated Agreement of Limited Partnership of United Dominion Realty, L.P., dated
as of February 23, 2004, as amended to date (the “Agreement”). Capitalized terms
used, but not otherwise defined herein, shall have the respective meanings
ascribed thereto in the Agreement.
               WHEREAS, the Board of Directors of the General Partner has
approved this Amendment.
               NOW, THEREFORE, in consideration of the foregoing, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.   Section 8.05(f)(i) of the Agreement is hereby amended to read in its
entirety as follows:

“In the event that the Company (A) declares or pays a dividend on its
outstanding REIT Shares in REIT Shares or makes a distribution to all holders of
its outstanding REIT Shares in REIT Shares, (B) subdivides its outstanding REIT
Shares, or (C) combines its outstanding REIT Shares into a smaller number of
REIT Shares, the Conversion Factor shall be adjusted by multiplying the
Conversion Factor by a fraction, the numerator of which shall be the number of
REIT Shares issued and outstanding on the record date for such dividend,
distribution, subdivision or combination (assuming for such purposes that such
dividend, distribution, subdivision or combination has occurred as of such
time), and the denominator of which shall be the actual number of REIT Shares
(determined without the above assumption) issued and outstanding on such date;
provided, however, that notwithstanding the foregoing, if the Company declares
or pays a dividend on its outstanding REIT Shares in REIT Shares or makes a
distribution to all holders of its outstanding REIT Shares in REIT Shares
(including a dividend in which stockholders may elect to receive all or a
portion of such dividend in cash), no adjustment shall be made if, promptly
thereafter, with respect to any dividend

 



--------------------------------------------------------------------------------



 



or distribution with respect to REIT Shares, the Partnership pays a distribution
with respect to each Partnership Unit consisting of a number of Partnership
Units (or fraction thereof) equal to the product of (i) the quotient obtained by
dividing (a) the aggregate number of REIT Shares paid by the Company as a
dividend to all stockholders, by (b) the aggregate number of REIT Shares
outstanding as of the close of business on the record date for such dividend,
and (ii) the number of REIT Shares for which such Partnership Unit is then
redeemable pursuant to Section 8.05.”

2.   The definition of “Dividend Equivalent” as set forth in Section 1.01 of the
Agreement is hereby amended to read in its entirety as follows:

“DIVIDEND EQUIVALENT” as to any Partner means the amount of distributions such
Partner would have received for the quarter (or other distribution period) from
REIT Shares if such Partner owned the number of REIT Shares equal to the product
of such Partner’s Partnership Units and the Conversion Factor for the
Partnership Record Date pertaining to such quarter (or other distribution
period); provided, however, that for purposes of determining any Partner’s
Dividend Equivalent for any period for which the Company pays a dividend with
respect to REIT Shares in which holders of REIT Shares have an option to elect
to receive such dividend in cash or additional REIT Shares, the amount of
distributions such Partner shall be deemed to have received with respect to such
dividend (if such Partner was deemed to own the specified number of REIT Shares)
shall be equal to the product of (i) the specified number of REIT Shares deemed
to be owned by such Partner, and (ii) the quotient obtained by dividing (a) the
aggregate amount of cash paid by the Company in such dividend to all holders of
REIT Shares, by (b) the aggregate number of REIT Shares outstanding as of the
close of business on the record date for such dividend.”

3.   Except as specifically amended hereby, the terms, covenants, provisions and
conditions of the Agreement shall remain unmodified and continue in full force
and effect and, except as amended hereby, all of the terms, covenants,
provisions and conditions of the Agreement are hereby ratified and confirmed in
all respects.

2



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, this Amendment has been executed as of the
date first written above.

            GENERAL PARTNER:

UDR, INC.
      By:   /s/ Warren L. Troupe       Name:   Warren L. Troupe        Title:  
Senior Executive Vice President     

